         Case 1:20-cv-07919-LTS-JLC Document 9 Filed 10/30/20 Page 1 of 6

                                                                                            10/30/2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
STRIKE 3 HOLDINGS, LLC,                                        :
                                                               :   ORDER
                                    Plaintiff,                 :
                                                               :   20-CV-7919 (LTS) (JLC)
                           -v.-                                :
                                                               :
JOHN DOE, subscriber assigned IP address :
173.56.54.232,                                                 :
                                                               :
                                    Defendant.                 :
---------------------------------------------------------------x

JAMES L. COTT, United States Magistrate Judge.

        In this copyright infringement case, plaintiff Strike 3 Holdings, LLC moves ex

parte for leave to serve a third-party subpoena on the internet service provider of

defendant John Doe, pursuant to Rule 26(d)(1) of the Federal Rules of Civil

Procedure. Plaintiff seeks discovery prior to a Rule 26(f) conference in order to

ascertain defendant’s identity. This Court has been presented with the same

application by Strike 3 in two prior cases (the only difference being the IP address

number alleged to be involved), and in each one granted the application. See Strike

3 Holdings, LLC v. Doe, No. 19-CV-5818 (AT) (JLC), 2019 WL 5459693 (S.D.N.Y.

Oct. 9, 2019); Strike 3 Holdings, LLC v. Doe, No. 19-CV-1651 (AT) (JLC), 2019 WL

1211864 (S.D.N.Y. Mar. 15, 2019). Accordingly, rather than issue another opinion




                                                         1
       Case 1:20-cv-07919-LTS-JLC Document 9 Filed 10/30/20 Page 2 of 6




on the subject, the Court instead incorporates its analysis from its prior decisions

and, for the same reasons, grants this application. 1

        Consistent with the practice in this District, the Court will also issue a

protective order in connection with the subpoena, “in light of the substantial risk for

false positive identifications that could result in ‘annoyance, embarrassment,

oppression, or undue burden or expense.’” Strike 3 Holdings, LLC v. Doe, No. 18-

CV-12167 (AJN), 2019 WL 340712, at *3 (S.D.N.Y. Jan. 24, 2019) (quoting Rule

26(c)(1)).

       Accordingly, IT IS HEREBY ORDERED that:

       1) Strike 3 may serve a Rule 45 subpoena immediately on Verizon Fios

(“Verizon”), the ISP identified in its motion, to obtain the name and current and/or

permanent address of the John Doe subscriber associated with the IP address

173.56.54.232. Strike 3 shall not request any additional information, including, but

not limited to, email address or telephone number. Strike 3 shall include a copy of

this Order (as well as a copy of the Court’s October 9, 2019 decision, since it has




1
 As I have previously observed, Strike 3 is a serial litigant that “has brought
thousands of cases exactly like this one in courts around the country.” 2019 WL
5459693, at *1. In the majority of the cases, courts have granted applications like
the one presented here. Indeed, earlier this month, two judges in this District
granted the identical application based on the same evidentiary record presented
here. See Strike 3 Holdings, LLC v. Doe, No. 20-CV-6604 (PMH), 2020 WL 6151519
(S.D.N.Y. Oct. 20, 2020); Strike 3 Holdings, LLC v. Doe, No. 20-CV-7923 (LJL), 2020
WL 5992346 (S.D.N.Y. Oct. 9, 2020).

                                           2
       Case 1:20-cv-07919-LTS-JLC Document 9 Filed 10/30/20 Page 3 of 6




been incorporated by reference herein) with the subpoena along with the attached

“Notice to Defendant”; 2

      2) Verizon will have 60 days from the date of service of the subpoena to serve

John Doe with a copy of the subpoena, a copy of this Order (and the October 9, 2019

decision), and a copy of the “Notice to Defendant.” Verizon may serve John Doe

using any reasonable means, including written notice sent to his (or her or their)

last known address, transmitted either by first-class mail or via overnight service;

      3) John Doe shall have 60 days from the date of service of the subpoena to

file any motions with this Court contesting the subpoena (including a motion to

quash or modify the subpoena), as well as any request to litigate the subpoena

anonymously. If he (or she or they) decides to contest the subpoena, he (or she or

they) shall at the same time notify Verizon so that it is on notice not to release any

of John Doe’s contact information to Strike 3 until the Court rules on any such

motions;

      4) Verizon shall not turn over John Doe’s identifying information to Strike 3

before the expiration of this 60-day period or before the date the Court rules on any

motions, whichever is later. Verizon shall preserve any subpoenaed information

pending the resolution of any motion to quash that is filed timely;




2The Court has adopted the “Notice to Defendant” template used in Strike 3
Holdings, 2019 WL 340712, at *4–5, as it provides clear and concise instructions to
Verizon and the John Doe defendant in a case with the same underlying facts.
                                         3
       Case 1:20-cv-07919-LTS-JLC Document 9 Filed 10/30/20 Page 4 of 6




      5) If neither John Doe nor Verizon contests the subpoena within the 60-day

period, Verizon shall have 10 days to produce the information responsive to the

subpoena to Strike 3; and

      6) Any information disclosed to Strike 3 in response to the subpoena may be

used by Strike 3 solely to protect its rights as set forth in its complaint.

      The Clerk is respectfully directed to close Docket Number 6 and mark it as

granted.

      SO ORDERED.

Dated: October 30, 2020
       New York, New York




                                            4
     Case 1:20-cv-07919-LTS-JLC Document 9 Filed 10/30/20 Page 5 of 6




                          NOTICE TO DEFENDANT

1.   You are a defendant in Strike 3 Holdings, LLC. v. John Doe, subscriber
     assigned IP address 173.56.54.232, 20-CV-7919 (LTS) (JLC), a case now
     pending before the Honorable Laura Taylor Swain, United States District
     Judge for the Southern District of New York, and the Honorable James L.
     Cott, United States Magistrate Judge for the Southern District of New York.

2.   Attached is Judge Cott’s Order dated October 30, 2020 (as well as his
     decision dated October 9, 2019 in a prior case raising the same issues),
     which sets forth certain deadlines and procedures related to this case.

3.   You may hire a lawyer to represent you in this case or you may proceed pro
     se (that is, you may represent yourself without the assistance of a lawyer). If
     you choose to proceed pro se, all communications with the Court should be
     through the Pro Se Intake Unit of the United States District Court for the
     Southern District of New York. The Pro Se Intake Unit is located in Room
     105 of the United States Courthouse, 40 Foley Square, New York, N.Y.
     10007, and may be reached at (212) 805-0175. You should also consult the
     Court’s website at https://nysd.uscourts.gov/prose.

4.   The plaintiff in this case has filed a lawsuit claiming that you have illegally
     downloaded and/or distributed movies on your computer.

5.   The plaintiff may not know your actual name or address, but it does know
     the Internet Protocol address (“IP address”) of the computer associated with
     the alleged downloading and/or distributing.

6.   The plaintiff has filed a subpoena requesting your identity and contact
     information from your Internet Service Provider (“ISP”).

7.   If you do not want your ISP to provide this information to the plaintiff and
     you believe there is a legal basis for the ISP to withhold the information, you
     may file a motion to “quash” or “modify” the subpoena. This must be done
     within 60 days of the date that you receive notice from your ISP that you are
     a defendant in this case. If you choose to proceed pro se, your motion to
     quash or modify the subpoena should be mailed to the Pro Se Office, as
     described in paragraph 3. You should also inform your ISP that you intend
     to contest the subpoena so that it does not release your information to the
     plaintiff.

8.   If you move to quash the subpoena or otherwise move to prevent your name
     from being turned over to the plaintiff, you may proceed anonymously at this
     time. Nevertheless, if you are representing yourself, you will have to
                                       5
     Case 1:20-cv-07919-LTS-JLC Document 9 Filed 10/30/20 Page 6 of 6




     complete an information card that you can obtain from the Pro Se Office of
     the Court. This information is solely for use by the Court and the Court will
     not provide this information to lawyers for the plaintiff unless and until it
     determines there is no basis to withhold it. The Court must have this
     information so that it may communicate with you regarding the case.

9.   Even if you do not file a motion to quash or modify the subpoena, you may
     still proceed in this case anonymously at this time. This means that the
     Court and the plaintiff will know your identity and contact information, but
     your identity will not be made public unless and until the Court determines
     there is no basis to withhold it.

10. If you want to proceed anonymously without filing a motion to quash or
    modify the subpoena, you (or, if represented, your lawyer) should provide a
    letter stating that you would like to proceed anonymously in your case. If
    you choose to proceed pro se, your letter should be mailed to the Pro Se
    Office, as described in paragraph 3. This must be done within 60 days of the
    date that you receive notice from your ISP that you are a defendant in this
    case. You should identify yourself in your letter by the case in which you are
    a defendant and your IP address. If you submit this letter, then your
    identity and contact information will not be revealed to the public unless and
    until the Court says otherwise.




                                       6
